DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a substrate processing apparatus, comprising: a nozzle head that faces a surface to be processed of a substrate and has a recess with its opening toward the surface to be processed; a treatment liquid supply nozzle provided to the nozzle head and configured to supply a treatment liquid to the surface to be processed; a gas discharge nozzle provided to the nozzle head and configured to discharge a gas to the surface to be processed; a gas supply source; an air supply pipe connecting the gas supply source and the gas discharge nozzle; a flow rate control valve provided to the air supply pipe; a drain part located at a bottom of the recess of the nozzle head; and a controller, wherein the controller is configured to control the flow rate control valve to switch the flow rate of the gas discharged from the gas discharge nozzle between first flow rate and second flow rate, the first flow rate is a flow rate at which the gas discharged from the gas discharge nozzle does not reach the surface to be processed of the substrate, while the second flow rate is a flow rate at which the gas discharged from the gas discharge nozzle reaches the surface to be processed, and the controller is further configured to control 
The closest prior art of record is that of JP 2005-217138 to Tsutomu et al. (Tsutomu).  Tsutomu teaches substrate processing apparatus comprising a nozzle head that faces a surface to be processed of a substrate and has a recess with its opening toward the surface to be processed, a treatment liquid supply nozzle provided to the nozzle head and configured to supply a treatment liquid to the surface to be processed, and a gas discharge nozzle configured to discharge a gas to the surface to be processed, the apparatus configured to perform a process using the treatment liquid and a drying process using the gas, the apparatus comprising: a removing part configured to remove liquid droplets present in the recess; a drain part located at a bottom of the recess of the nozzle head, and configured to discharge the liquid droplets as a target to be removed out of the recess; and a controller. Tsutomu does not teach that the controller is configured to control a discharge state of the gas discharge nozzle such that there is a period in which a gas is discharged from the gas discharge nozzle at a flow rate, at which the gas discharged does not reach the surface to be processed of the substrate, in a period from end of rinsing process using the treatment liquid to start of drying process using the gas in combination with a flow rate control valve provided in an air supply pipe connecting a gas supply source to the gas discharge nozzle along with controller configuration to control the valve thereof.
The advantage of the current invention over that of the prior art to Tsutomu is that the configuration of the controller along with valve arrangement thereof allows for scavenging of droplets and mist of the chemical solution which may re-adhere to the substrate thereby preventing damage and problems such as water stain associated therewith while also being able to perform the function of drying the surface of the substrate, as well.
Since claim 1 is allowed, claims 2-15 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711